Citation Nr: 1127571	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  07-30 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1978.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In October 2010, the Veteran testified in a Central Office hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.

The Board requested an independent medical expert (IME) opinion regarding the issue on appeal in March 2011.  The requested opinion has been provided and associated with the claims folder.  The appellant and his representative were provided with a copy of the opinion and allowed the appropriate amount of time for response.  See 38 C.F.R. § 20.903 (2010).  The appellant's representative submitted a statement in response in June 2011, which was considered in this decision.


FINDINGS OF FACT

1. The Veteran has been notified of the evidence necessary to substantiate his claim, and all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

2. The competent and probative evidence of record does not show a current diagnosis of asbestosis that is related to asbestos exposure in service.  


CONCLUSION OF LAW

Asbestosis was not incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in December 2006 that addressed the notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was asked to submit evidence and/or information in his possession to the AOJ.  This letter also included the notice provisions pertaining to how VA assigns disability ratings and effective dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service medical records, DD Form 214, private medical records and VA medical records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The Board requested an IME opinion regarding the issue on appeal in March 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the IME opinion obtained in this case was sufficient, as it was predicated on a full reading of the Veteran's service and post-service VA medical records.  It considers all of the pertinent evidence of record, the statements of the appellant, and provides an explanation for the opinion stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In this case, the Veteran asserts that service connection is warranted for asbestosis.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  

To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Further, the Board notes that there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by VA's Office of General Counsel (OGC) discussed the proper way of developing asbestos claims.  See VAOPGCPREC 4-2000 (Apr. 13, 2000).

The VA Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  The VA Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos-related diseases/abnormalities: fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  See VA Manual, paragraph 9(d).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id. at Subsection (d).  Thus, an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

The United States Court of Appeals for Veterans Claims has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

In this case, the Veteran testified that his military occupational specialty was Aviation Ordinance Munitions Man.  He testified that he was exposed to asbestos in service by being around aircraft brakes in the hangars, working on the flight line on guard duty and through the jet engines.  He testified that he was exposed while in the barracks while duct work was being performed.  He also testified that he was exposed by changing munitions, putting munitions on the aircraft or taking bomb racks off the aircraft.  The Veteran further testified that he was an asbestos abatement worker after service which required training and decontamination programs.  He also claimed exposure while working for the railroad.  The Veteran testified that he had shortness of breath, asthma-like symptoms, fatigue and breathing difficulties that he asserts are due to exposure to asbestos in service.  

The Veteran's service treatment records contain no complaints, findings, history, diagnosis, or treatment of asbestosis, or any other disease that is associated with asbestos exposure (e.g., pulmonary fibrosis; lung cancer, cancers of the gastrointestinal tract, etc.).  The Veteran reported a history of asthma in service and there were complaints of shortness of breath which were attributed to asthma.  The Board also notes that the Veteran is currently service-connected for asthma.  The DD Form 214 reflects that his military occupational specialty was Aviation Ordnance Munitions Technician.  

An October 2005 toxicology consult shows that radiography was consistent with asbestos-related pneumoconiosis.  There were small irregular opacities of significant profusion in the middle and lower lung zones.  The identified pleural change was consistent with a past history of asbestos exposure and other possible causes should be considered.  The examiner noted that there was also chronic obstructive pulmonary disease and it was his opinion that it was multifactorial and probably asbestos related.  The history and clinical finding were consistent with probable asbestosis.  

A January 2006 private medical record shows normal pulmonary function testing and a chest x-ray, as read by a B-reader, shows both pleural and parenchymal changes consistent with asbestosis.  The impression was, based on the Veteran's industrial history and abnormal chest x-ray, that that Veteran has evidence of asbestos related lung disease beyond a reasonable medical doubt.  

The evidence of record shows that a December 2006 pulmonary function test was normal and an x-ray revealed no acute cardiopulmonary abnormalities and no asbestos related pleural or parenchymal changes.  In a December 2006 VA Compensation and Pension Examination, the claims file and medical evidence were reviewed.  The examiner found that there was bronchial asthma and pulmonary asbestosis.  The examiner found that it was unlikely that the Veteran's current symptoms were related to asbestosis.  The current x-ray report and the pulmonary function tests including diffusing capacity were reviewed.  In the examiner's opinion, the Veteran's current condition was not symptomatic of asbestosis, and his asbestos exposure was somewhat equivocal, but his chest x-ray finding could be consistent (approximately 50%) with early asbestosis.  

The IME was performed by an assistant professor of pulmonary, allergy and critical care medicine.  The professor indicated that the claims file, including the previous medical records and the administrative proceedings were reviewed.  He noted the Veteran's report of significant asbestos exposure during his job, mainly from the brakes of aircraft and also possibly from asbestos in the ventilation system of the barracks.  He also had a variety of employment after service, many of which included possible asbestos exposure.  The professor also noted that the Veteran is a lifelong nonsmoker.  The professor considered the Veteran's medical records and history of asthma.  An October 2003 x-ray, which was interpreted in October 2005 by a B-reader, indicated small parenchymal abnormalities categorized a 1/0 suggesting that there may have been interstitial opacities present, but if so, they were subtle.  The B-reader also noted pleural abnormalities which were fairly minimal.  

The professor also considered the January 2006 examination which found no respiratory complaints and normal physical examination.  The pulmonary function testing was also normal and the physician noted that there was evidence of asbestos related lung disease based on history of exposure and chest x-ray.  Another examination in December 2006 was normal and the examiner found that the chest x-ray could be consistent with early asbestosis but it was unlikely that any of this current symptoms, including slight dyspnea with exertion and a tendency to develop bronchitis, were related to asbestosis.  

The professor considered a CT scan of the Veteran chest in January 2009.  There were numerous small nodules and a larger concerning nodule in the left lower lobe.  There were no pleural calcification visualized and no comment regarding the presence of any interstitial fibrosis or other abnormalities although the absence of such abnormalities was not specifically noted.  A PET-CT scan did not show abnormal uptake of any of the lung lesions and no evidence of malignancy.  

Based on the evidence of record, the professor found that there was evidence that the Veteran had significant asbestos exposure and based on his testimony, his exposure in service was probably significant.  The professor considered the American Thoracic Society 2004 statement of non malignant respiratory disease related to asbestos.  The professor concluded that the only evidence in this case for structural change was the chest x-ray B-read interpretation of 1/0 which was the lower category for a positive finding.  The chest CT scan, which was generally a more sensitive indicator of the presence of structural changes did not report any evidence of structural changes of the lung parenchyma consistent with asbestosis and no pleural change consistent with asbestos exposure were seen.  The professor acknowledged that the absence of such changes were not specifically noted and it could be argued that a his resolution CT scan with 1mm sections would be more sensitive.  The professor also noted that there was no documentation of crackles on the physical examination.  The professor explained that the presence of the pulmonary nodules was not a typical feature of asbestos exposure, however, if he did develop a lung malignancy in the future, it would be very likely to be related to his asbestos exposure due to his status as a nonsmoker, however, he concluded that there was no evidence of lung cancer at this time.  

Further, the professor concluded that there was no evidence of significant function impairment from the history and pulmonary function tests, including diffusion capacity, performed in 2006 which were completely normal and strongly argues against the presence of any parenchymal lung disease.  Therefore, it was the professor's opinion that the Veteran likely had significant asbestos exposure during his time in service, but he could not conclude based on the evidence presented that the asbestos exposure caused a pulmonary disability.  If in the future, the Veteran were to develop an asbestos related disease, either malignant or non malignant, it would likely be at least in part related to his exposure during service, however, there was little evidence to suggest the presence of such a condition at this time.  

Based on the foregoing, the Board finds that service connection is not warranted because the preponderance of the evidence does not show that there is a current diagnosis of asbestosis.  The evidence in favor of an asbestos related lung disease includes the January 2006 private medical record.  Distinguishable are the October 2005 toxicology consult and December 2006 VA Compensation and Pension Examination that conclude there could be asbestosis or that there was probable asbestosis.  As service connection may not be based on speculation or even remote possibility, the probable opinions do not support the claim for service connection.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinions, which are speculative, general or inconclusive in nature, cannot support a claim); Hinkle v. Nicholson, 19 Vet. App. 465 (2005) (medical opinions based on speculation are entitled to little, if any, probative value).  

Of note, the December 2006 x-ray revealed no asbestos related pleural or parenchymal changes.  Based on this objective evidence compared to the January 2006 private opinion, even if the Board affords the Veteran the benefit of the doubt that there is a current diagnosis, the January 2006 private opinion does not provide a nexus to service.  The physician noted that there was asbestos exposure from 1975 to 1995.  The Veteran testified that he worked in asbestos abatement after service and there was no indication whether asbestos exposure in service or after service caused the Veteran's lung disease.  The private physician did not provide an opinion that the lung disease was related to exposure in service.  Therefore, even if the Board finds that there was a diagnosis of asbestos related lung disease, as explained below, the private opinion is insufficient to establish service connection.  

As such, the Board afforded the Veteran an IME.  The Board notes that the IME is based upon consideration of the Veteran's prior medical history and examinations, and also describes the disability, in sufficient detail so that the Board's evaluation of the disability will be a fully informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner also provided a rationale for his conclusion.  As such, the Board finds the VA examination probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The Board finds that the IME is the most complete objective medical assessment of the Veteran's condition, as such; the Board affords it great probative weight.  

The Board acknowledges the private January 2006 opinion.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board may favor the opinion of one competent medical expert over that of another, if an adequate statement of reasons or bases is furnished.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In this case, the IME professor specifically found, based on a complete review of the medical evidence, that there was no current lung disease that was related to asbestos exposure.  The professor considered and conceded that the Veteran was exposed significantly to asbestos in service.  The professor also provided a complete rationale for his opinion, unlike the January 2006 physician who did not indicate why there was evidence beyond a reasonable doubt of asbestosis related disease when the B-reader indicated that it was probable.  The professor on the other hand considered the American Thoracic Society 2004 statement of non malignant respiratory disease related to asbestos and found that the objective medical findings did not meet the criteria for asbestosis.  The professor also found that the CT scan, which was generally a more sensitive indicator of the presence of structural changes, did not report any evidence of changes consistent with asbestosis.  The private medical opinion did not account for this discrepancy.  The professor also acknowledges the negative findings in 2006 and the lack of evidence on physical examination of the Veteran.  

Therefore, the Board finds that the IME is persuasive.  Based on this opinion, the Board concludes that the evidence does not show a current diagnosis of asbestosis that is related to the conceded exposure to asbestos in service.  Without a diagnosis of a disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board finds that service connection for asbestosis must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for asbestosis is denied.  


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


